DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment filed January 20, 2022 in response to Examiner’s Office Action has been reviewed. Claims 1, 3-18 are pending. Claims 1, 3, 5, 6, 8, 9, 11-13, 15, 17, 18 are amended. Claims 2, 19 and 20 are canceled.

Allowable Subject Matter
Claims 1, 3-18 are allowed over the prior art of record.
The prior art of record fails to teach or suggest individually the scan needle includes a first color light emitting pixel array comprising a plurality of first color light emitting pixels formed on the substrate; a second color light emitting pixel array comprising a plurality of second color light emitting pixels formed on the substrate; and a third color light emitting diode pixel array comprising a plurality of third color light emitting pixels formed on the substrate, the first color light emitting pixel array being parallel to the second color light emitting pixel array, and the second color light emitting pixel array being parallel to the third color light emitting pixel array, one of the first color light emitting pixels includes a first seqment of a first color light emitting layer formed on the substrate; one of the second color light emitting pixels includes a second seqment of the first color light emitting layer formed on the substrate and a first segment of a second color light emitting layer formed over the second segment of the first color light emitting layer; and one of the third color light emitting pixels includes a third seqment of the first color light emitting 
	Dependent claims 3-18 being further limiting to the independent claim 1 are also allowed. 
	The closet prior art, Moalem, US Patent Application Publication No 2021/0093425 teaches generating color images of an object are provided. For example, in many embodiments, the systems, methods, and devices generate focused two-dimensional (2D) color images of an object (e.g., a patient's dentition) in combination with three-dimensional (3D) topography data of the object. The multi-focal color image generation disclosed herein provides enhanced color acquisition relative to single focal color image generation. Additionally, the systems, methods, and devices disclosed herein can be used to concurrently acquire in-focus color images and corresponding 3D topography data. The closest prior art fails to anticipate or render Applicant’s limitations above obvious. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/THUY N PARDO/Primary Examiner, Art Unit 2691